FILED
                             NOT FOR PUBLICATION                            OCT 12 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MARCO ANTONIO CORONA-                            No. 10-73794
CONTRERAS,
                                                 Agency No. A089-854-130
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 9, 2012 **

Before:        RAWLINSON, MURGUIA, and WATFORD, Circuit Judges.

       Marco Antonio Corona-Contreras, a native and citizen of Mexico, petitions

for review of an order of the Board of Immigration Appeals (“BIA”) dismissing his

motion to remand based on a claim of ineffective assistance of counsel. We have




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the BIA’s

denial of a motion to remand, Romero-Ruiz v. Mukasey, 538 F.3d 1057, 1062

(9th Cir. 2008), and review de novo due process claims based on ineffective

assistance of counsel, Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir.

2005). We deny the petition for review.

      The BIA did not abuse its discretion by denying Corona-Contreras’s motion

to remand for failure to show prejudice, where he did not present any evidence that

the actions of his former attorney might have affected either his ability to

demonstrate eligibility for cancellation of removal before the immigration judge or

the viability of his appeal to the BIA. See id. at 793-94 (“[P]rejudice results when

the performance of counsel was so inadequate that it may have affected the

outcome of the proceedings.” (citation and internal quotation marks omitted)); see

also United States v. Ross, 338 F.3d 1054, 1056 (9th Cir. 2003) (per curiam)

(holding that a disbarred attorney is not per se ineffective).

      In light of this disposition, we decline to address Corona-Contreras’s

contention that his former attorney’s performance was ineffective. See

Mendez-Alcaraz v. Gonzales, 464 F.3d 842, 844 (9th Cir. 2006) (declining to reach

nondispositive challenges to a BIA order).

      PETITION FOR REVIEW DENIED.


                                           2                                   10-73794